Exhibit 10.65

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

FIRST AMENDMENT TO THAT 2012 HOME SERVICES PROVIDER

AGREEMENT

This First Amendment (the “First Amendment”) to that certain DIRECTV, Inc. 2012
Home Services Provider Agreement dated October 15,2012 (the “Agreement”) by and
between Multiband Field Services, Inc. (“Contractor”), and DIRECTV, LLC
(“DIRECTV”), is hereby made and entered into this first (1st) day of January,
2013 (the “First Amendment Effective Date”), as follows:

1.  Amendment.  For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto amend the Agreement, pursuant
to paragraph 16 and paragraph 25.d. thereof, as follows:

A.       Section 15.           Section 15 (“Insurance”) is hereby deleted in its
entirety and replaced with the following:

15.        Insurance.         From and after the date of this Agreement:

a.       Coverage.  Contractor shall obtain and maintain insurance coverage
provided by  insurance companies that are licensed as admitted carriers in every
state where the contractor will conduct operations on behalf of DIRECTV.  The
insurer(s) must have an A,M. Best rating of  ***** or better, with a company
size of Class ***** or better.  (Exceptions may be made by DIRECTV for state
Workers’ Compensation funds).

(i)     Contractor shall carry a policy (or policies) of Workers Compensation
Insurance covering Contractor’s employees in each jurisdiction in which
Contractor is performing work pursuant to this Agreement.  Each such policy
shall provide, at a minimum, statutory Workers’ Compensation coverage and
Employer’s Liability Insurance with limits of not less than $***** for bodily
injury by accident, $***** per employee for occupational disease and $***** for
all occupational diseases.  If Contractor shall be performing work pursuant to
this Agreement in a state known as a “Monopolistic” state, Contractor shall
maintain an account with the appropriate state agency for workers’ compensation
insurance.   If Contractor has qualified in any state as a self-insurer, or is
performing work in a “Monopolistic” state, the Employers’ Liability coverage for
that state may be provided by another Workers’ Compensation policy or Commercial
General Liability coverage.  

(ii)    Commercial General Liability Insurance covering Operations and Premises
Liability; Independent Contractors; Completed Operations; Product Liability;
Contractual Liability; Personal and Advertising Injury; Property Damage caused
by explosion, collapse and underground damage; and Broad-Form Property
Damage.  The limits of such liability insurance shall be no less than $***** per
occurrence and $***** in the aggregate.

(iii)    Comprehensive Automobile Liability Insurance covering all owned, hired
and non-owned vehicles, including the loading or unloading thereof, with limits
of no less than $***** combined single limit for bodily injury and/or property
damage.

(iv)    Umbrella and/or Excess Liability Insurance covering the items set forth
in (i) (insofar as it relates to Employer’s Liability Insurance), (ii) and (iii)
above with a policy limit of not less than $***** per occurrence and
aggregate.  

(v)    Special Form Commercial Property Insurance written to cover all
DIRECTV-owned property in the care, custody, and control of Contractor.  The
coverage must be written on a replacement cost basis, and must cover such
property whether in transit, while being held in storage, or while being
installed.  The policy must name DIRECTV, LLC as the loss payee.  

2012 HSP 1st Amendment

1

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

b.     Additional Requirements

All policies in (ii,), (iii) and (iv) above shall name DIRECTV, its affiliate
subsidiary and parent entities and their respective directors, officers, and
employees as additional insureds.  The general liability endorsement form shall
include coverage for completed operations.

(i)     All policies listed above shall include endorsements to provide *****
days’ prior written notice in the event of material modification, cancellation
or nonrenewal.

(ii)   All policies listed above shall provide a waiver of subrogation in favor
of DIRECTV.

(iii)   All policies listed above shall be primary in the event of claims
arising out of this Agreement.

c.      Evidence of Insurance.  Contractor shall provide certificates and
endorsements evidencing coverage as listed above prior to commencement of work
at every annual renewal of the policies, and at any other time at the request of
DIRECTV for the duration of this Agreement.  

d.      Commencement of Work.  Contractor shall likewise not allow any
subcontractor to commence work until subcontractor has obtained the same
insurance coverage required of Contractor hereunder; provided, however, that
subcontractors shall be required to carry umbrella or excess policies with
limits of not less than $***** per occurrence and $***** in the aggregate

B.       EXHIBIT 3.e.(v).           Exhibit 3.e.(v) (“PERFORMANCE     STANDARDS:
CHARGEBACKS and PERFORMANCE INCENTIVES”) of the Agreement shall be modified as
follows:

(i)     Exhibit 3.e.(v) shall be deleted in its entirety and replaced with the
following:

EXHIBIT 3.e.(v)

PERFORMANCE STANDARDS: CHARGEBACKS and PERFORMANCE INCENTIVES

*****

C.       EXHIBIT4.a.(ii) .           Exhibit 4.a.(ii) (“Service Call Payments”)
is hereby deleted in its entirety and replaced with the following:

SERVICE CALL PAYMENTS

*****

2.  Counterparts.  This First Amendment may be executed in counterparts, each of
which shall be deemed an original, and all such counterparts together shall
constitute but one and the same instrument.  

Except as expressly provided in this First Amendment, the terms and conditions
of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this First Amendment through their
duly authorized representatives as of January 1, 2013.

ACCEPTED AND AGREED TO:

 

Multiband Field Services, Inc.

 

DIRECTV, LLC

 

 

 

By:

/s/ James Mandel

 

By:

/s/ David W. Baker

Name:

James Mandel

 

Name:

David W. Baker

Title:

CEO

 

Title:

Senior Vice President, Field Services

 

2012 HSP 1st Amendment

2

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.